         Case 1:20-cv-00671-ALC Document 18 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           6/11/20
––––– –––––––––––––––––––––––––– X
                                     :
                                     :
EDDIE STEWART,                       :
                                     :
                        Plaintiff,   :                   Case No. 1:20-cv-00671-ALC
                                     :
      -against-                      :
                                     :                   JUDGMENT
                                     :
                                     :
CHEAR CENTER, LLC, and ADAM BERNARD, :
                                     :
                        Defendants.  :
                                     :
–––––––––––––––––––– ––––––––––– X



       WHEREAS, Defendants served an Offer of Judgment on Plaintiff under Rule 68 of the

Federal Rules of Civil Procedure, which Offer of Judgment is attached hereto as Exhibit A; and

       WHEREAS, Plaintiff served a Notice of Acceptance of Defendants’ Offer of Judgment,

which Defendants filed as ECF No. 16, and is attached as Exhibit B;

       NOW, THEREFORE, pursuant to Rule 68 of the Federal Rules of Civil Procedure, it is

HEREBY ORDERED, ADJUDGED, DECREED, that Defendants’ Offer of Judgment (attached

as Exhibit A), as accepted by Plaintiff (as per Exhibit B) is hereby adopted as the JUDGMENT

OF THIS COURT.        The Clerk of the Court is directed to enter this JUDGMENT as the

JUDGMENT of the Court and directed to close this case.


IT IS SO ORDERED.

       6/11/20
Dated: __________________
                                             ________________________________________
                                             THE HONORABLE ANDREW L. CARTER, JR.
                                             UNITED STATES DISTRICT JUDGE
